DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
Election/Restrictions
2.	Newly submitted claims 1-6 and 8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The amended claims 1-8 are now directed towards the sub combination of a gap retaining member while the originally claimed invention was the combination of the gap retaining member and leaf springs.  The sub-combination of the gap retaining member is independent or distinction from the leaf spring combination as the gap retaining member has utility in another materially different combination.  The disclosed rectangular outer diameter washer has use in applications where preventing rotation is necessary.  One such application could be for retaining the piston rod of a hydraulic shock absorber.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6 and 8 are withdrawn from 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “wherein the flat plate originally extends straight in the direction between the end portions of the leaf spring and originally has a curved surface which extends curvedly along the curved outer surface of the center portion of the leaf spring in the direction between the end portions of the leaf spring” (Lines 10-13).  It is unclear what quality “originally” imparts.  The language appears to be directed towards the relaxed state of the spring. 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampman et al (US 2,873,962).
As per claim 9, Lampman et al discloses a laminated leaf spring (2) comprising: 
leaf springs (8); and 
a gap retaining member (18) provided between the leaf springs of the leaf springs, the gap retaining member comprising a flat plate (18) adjacent to a leaf spring (8), the leaf spring including end portions (8, Fig. 1) to be supported, and a center portion (8, Fig. 1) to which a load is to be applied, the leaf spring extending curvedly between the end portions via the center portion so that the center portion has a curved outer surface which extends curvedly in a direction between the end portions (The leaves bend when a load is applied, 8), 
wherein the flat plate originally extends straight in the direction between the end portions of the leaf spring (18) and originally has a curved surface which extends curvedly along the curved outer surface of the center portion of the leaf spring in the direction between the end portions of the leaf spring (The liners bend when a load is applied, 18).
7.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gover (US 218,255).
As per claim 9, Gover discloses a laminated leaf spring (Figure) comprising: 
leaf springs (a, f); and 
a gap retaining member (g) provided between the leaf springs of the leaf springs, the gap retaining member comprising a flat plate (g) adjacent to a leaf spring (i), the leaf spring including end portions (f) to be supported, and a center portion (f) to which a load is to be applied, the leaf spring extending curvedly between the end portions via the center portion so that the center portion has a curved outer surface which extends curvedly in a direction between the end portions (f), 
wherein the flat plate originally extends straight in the direction between the end portions of the leaf spring (g) and originally has a curved surface which extends curvedly along the curved outer surface of the center portion of the leaf spring in the direction between the end portions of the leaf spring (g).
Response to Arguments
8.	Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.
Regarding the rejection of claim 9 under Lampman et al, the applicant argues that:
“Lampman fails to teach the features of the pending application as it fails to remedy the deficits of Hoke and Wallace, as outlined above. The Examiner asserts that the liner 18 of Lampman corresponds to the gap retaining member of the pending application. See Office Action at 6. “However, as seen in FIG. 3 of Lampman below, the liner 18 has a curved surface between ribs 20 and 22. Therefore the liner 18 does not curve in a direction from one end portion to the other end portion of the spring's end portions as required by independent claims 1, 6, and 9, but instead, curves perpendicularly to the direction from one end portion to the other end portion of the spring' s end portions” (Page 9).

.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spring blocks
Springer (US 280,874).
Ware (US 157,656).
Hall (US 116,705).
Morse (US 10,188).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657